113 F.3d 1239
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,Jorge ALCANTARA-TORRES, Appellant.
No. 97-1400.
United States Court of Appeals, Eighth Circuit.
Submitted May 1, 1997.Filed May 13, 1997.

Appeal from the United States District Court for the District of Nebraska.
Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
PER CURIAM.


1
Jorge Alcantara-Torres challenges the 75-month sentence imposed by the district court1 after he pleaded guilty to a drug offense.  He argues that the district court erred in not sentencing him at the lower end of the applicable Guidelines sentencing range.  This court, however, has no jurisdiction to review this sentence within the Guidelines range.  See 18 U.S.C. § 3742(a);  United States v. Woodrum, 959 F.2d 100, 101 (8th Cir.1992) (per curiam).


2
Accordingly, the appeal is dismissed.



1
 The Honorable Lyle E. Strom, United States District Judge for the District of Nebraska